Exhibit 10.1

AMENDMENT NO. 2
TO THE
RESOLUTE ENERGY CORPORATION 2009 PERFORMANCE INCENTIVE PLAN

The Resolute Energy Corporation 2009 Performance Incentive Plan (the “Plan”) is
hereby amended (the “Amendment”) as set forth below, such Amendment to be
effective upon approval by the Company’s stockholders:

 

1.Section 4.2 is hereby deleted and replaced with the following:

 

“4.2Share Limit.  The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan is
12,257,744 (the “Share Limit”) (which shall represent the sum of the 2,657,744
shares originally authorized under the Plan, plus the additional 6,500,000
shares under Amendment No. 1 to the Plan approved by the Board on April 15,
2011, and the shareholders on June 2, 2011, plus the additional 3,100,000 shares
under Amendment No. 2 to the Plan approved by the Board on April 29, 2015, and
by the shareholders on June 8, 2015).  The foregoing numerical limit is subject
to adjustment as contemplated by Section 4.3, Section 7.1 and Section 8.10.”

 

2.Section 4.3 is hereby deleted and replaced with the following:

 

“4.3Awards Settled in Cash, Reissue of Awards and Shares.  To the extent that an
award is settled in cash or a form other than shares of Common Stock, the shares
that would have been delivered had there been no such cash or other settlements
shall not be counted against the shares available for issuance under this
Plan.  Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.  Notwithstanding the foregoing, (i) upon
exercise of an SAR, the number of shares of stock underlying the exercised
portion of the SAR shall count against the share limit of Section 4.2,
regardless of the actual number of shares of stock that are issued upon
settlement of the exercised SAR, and (ii) if the exercise price of stock options
or the tax withholding obligations related to any awards under the Plan are
satisfied by tendering shares of stock to the Company (by either actual delivery
or attestation) or by withholding shares of stock otherwise deliverable under an
award, the number of shares of stock that would otherwise be delivered under the
award without reduction for shares withheld or tendered shall be counted against
the share limit of Section 4.2.   The foregoing adjustments to the share limit
of this Plan are subject to any applicable limitations under Section 162(m) of
the Code with respect to awards intended as performance-based compensation
thereunder.”

3.Section 5.2.2 is hereby deleted and replaced with the following:

 

“5.2.2Performance Goals.  The specific performance goals for Performance‑Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on a
relative or absolute basis, established based on such business criteria as
selected by the Administrator in its sole discretion (“Business Criteria”) from
the following: (1) total shareholder return; (2) net revenues; (3) return on
total stockholders’ equity; (4) earnings per share of our common stock; (5) net
income (before or after taxes); (6) return on assets; (7) return on investment;
(8) return on capital; (9) economic value added; (10) operating budget or
margin; (11) contribution margin; (12) earnings from continuing operations; (13)
levels of expense, cost or liability; (14) earnings before all or any interest,
taxes, depreciation, amortization and/or exploration expense (EBIT, EBITA,
EBITDA or EBITDAX); (15) debt reduction; (16) reserve growth; (17) reserve
replacement; (18) production growth; (19) lease operating expense (total or per
Boe); (20) captured prospects; (21) operated prospects matured to drill ready;
(22) drilling programs commenced; (23) drillable prospects, capabilities and
critical path items established; (24) third-party capital sourcing; (25)
captured net risked resource potential; (26) acquisition cost efficiency; (27)
stock price; (28) acquisitions of oil and gas interests; (29) increases in
proved, probable or possible reserves or resource potential; (30) finding and
development costs; (31) overhead costs; (32) general and administration expense
(total or per Boe); (33) cash flow or free cash flow; (34) any combination of,
or a specified increase or decrease of, one or more of the foregoing over a
specified period; (35) such other criteria as the stockholders of the Company
may approve; in each case as applicable, as determined in accordance with
generally accepted accounting principles; and (36) any combination of the
foregoing.  To qualify awards as performance‑based under Section 162(m), the

 

--------------------------------------------------------------------------------

 

applicable Business Criterion (or Business Criteria, as the case may be) and
specific performance goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code. Performance targets shall be adjusted to mitigate
the unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets; provided that the Administrator may not make any
adjustment to the extent it would adversely affect the qualification of any
compensation payable under such performance targets as “performance‑based
compensation” under Section 162(m) of Code. The applicable performance
measurement period may not be less than 3 months nor more than 10 years.”

4.Section 5.2.6 is hereby deleted and replaced with the following:

 

“5.2.6Expiration of Grant Authority.  As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders last approved the Plan.”

 

5.A new Section 5.2.7 is hereby added and shall read as follows:

 

“5.2.7Compensation Limitations.  The maximum aggregate number of shares of
Common Stock that may be issued to any Eligible Person from June 8, 2015 through
the remaining term of this Plan pursuant to Qualifying Options and Qualifying
SARs may not exceed 3,000,000 shares of Common Stock.  The maximum aggregate
number of shares of Common Stock that may be issued to any Eligible Person
pursuant to Performance-Based Awards granted during the period set forth in
Section 5.2.6 (other than cash awards granted pursuant to Section 5.1.6 and
Qualifying Options and Qualifying SARs) may not exceed 2,500,000 shares of
Common Stock.  The maximum amount that may be paid to any Eligible Person
pursuant to Performance Based Awards granted pursuant to Section 5.1.6 during
the period set forth in Section 5.2.6 shall not exceed $20,000,000.”

 

6.A new Section 6.7 is hereby added and shall read as follows:

 

“6.7Minimum Vesting Schedule.  Except as otherwise set forth herein, a vesting
period of at least one (1) year shall apply to all awards issued under the Plan;
provided, however, that up to 5% of the shares of Common Stock reserved for
issuance under the Plan as of the June 8, 2015 may be issued pursuant to awards
that do not comply with such minimum one (1) year vesting period.”

 

7.Section 7.2 shall be renamed “Acceleration of Non-Continuing Awards.”

 

8.

Capitalized terms as used in this Amendment and not otherwise defined in this
Amendment shall have the meanings assigned to them in the Plan.  The Plan shall
otherwise be unchanged by this Amendment.  This Amendment will be governed by
and construed in accordance with the laws of the State of Delaware.

2